Order affirmed, with ten dollars costs and disbursements. Memorandum: On the record before us we think the plaintiff’s claim was filed within nine months after delivery of the property. (See General Construction Law, § 30.) On this ground we affirm the order. All concur. (The order denies a motion by defendant New York Central Railroad Company to dismiss the complaint, or in the alternative, to strike out certain paragraphs thereof, in an action for damages to an intrastate shipment of freight.) Present— Cunningham, P. J., Taylor, Dowling, Harris and McCurn, JJ.